Order unanimously reversed in the exercise of discretion without costs, motion granted and judgment reinstated. Memorandum: Respondents should be relieved of their abandonment under 22 NYCRR 202.48 because they demonstrated good cause for their failure to comply therewith. Respondents, who proceeded on a pro se basis, were not aware of the rule. Additionally, certain correspondence between the Village Attorney and the attorney for the claimant in a consolidated action misled respondents into believing that further guidance from the court was necessary before a final judgment could be entered. Moreover, it would be inequitable to allow the failure of these pro se litigants to comply with a court rule to deprive them of the just compensation to which they became entitled after the Village condemned their property. Respondents clearly never intended to abandon their claim. (Appeal from Order of Supreme Court, Wyoming County, Newman, J. — Renewal.) Present — Callahan, J. P., Green, Lawton, Davis and Doerr, JJ.